DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (KR 20170069123 A, herein English machine translation utilized for all citations), in view of Ito (US 2016/0202810 A1), in view of Park et al. (KR 20180097337 A, herein English machine translation utilized for all citations).
Regarding Claim 1, An teaches a touch sensor panel comprising a transparent base layer 80, a touch sensor layer 40+41+42+45+47 having a conductive pattern layer 41+42+47, and a second protective layer 50 formed of an insulating material (i.e. a first insulating layer) that covers the touch sensor layer components (An, [0001], [0026], [0049]-[0053], [0082]-[0086], [0109], Fig 4).  An teaches the touch sensor panel prevents performance deterioration due to inflow of moisture from the outside environment (An, [0001], [0009]).

    PNG
    media_image1.png
    244
    529
    media_image1.png
    Greyscale

An – Figure 4
An remains silent regarding a water vapor transmission rate of a base layer at 40oC and 90% RH being not higher than 900 g/(m2*24 hr).
Ito, however, teaches a touch panel comprising a transparent resin substrate (i.e. a transparent base layer) having a vapor permeation rate of 1.0 g/( m2*24 hr) or less at 40oC and 90% RH (Ito, [0009]-[0010], [0020]-[0025]).  Ito’s vapor permeation rate falls within the claimed range, and therefore, completely satisfies the claimed range (MPEP 2131.03).
Since An and Ito both disclose transparent base layers for touch panels and An seeks a touch panel designed to prevent deterioration due to inflow of moisture from the outside environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Ito’s transparent resin substrate as An’s base layer to yield a touch sensor panel that exhibits sufficient strength, high surface smoothness, minimized water infiltration, and high operational stability and durability in high temperature and high humidity environments as taught by Ito (Ito, [0009]-[0010], [0023], [0057]).
Modified An remains silent regarding a water vapor transmission rate of a first insulating layer at 40oC and 90% RH being not higher than 900 g/(m2*24 hr).
Park, however, teaches a touch sensor and image display device comprising touch sensor components 120+140 and a passivation layer 150 that covers the touch sensor layer components (Park, [0009]-[0020], [0052]-[0072], Figs 4, 10).  Park teaches the passivation layer 150 has a water vapor transmission rate of 900 g/(m2*24 hrs) or less (Park, [0013]).  Park’s water vapor transmission rate is identical to the claimed range.  Although Park measures water vapor transmission rate at different conditions than the claimed water vapor transmission rate (40oC and 90% RH), one of ordinary skill in the art would readily understand that these water vapor transmission rates are substantially similar, because both pertain to the operation of touch sensor panels.  If Park’s water vapor transmission rates were measured at the conditions as the claimed invention, one of ordinary skill in the art would expect Park’s water vapor transmission rate to be substantially similar to the claimed range where any differences would be minor and obvious.  Therefore, Park’s water vapor transmission rate is considered to render obvious the claimed range with a predictable and reasonable expectation of success (MPEP 2143, MPEP 2144.05, I).
.
    PNG
    media_image2.png
    324
    705
    media_image2.png
    Greyscale

Park – Figure 4
Since modified An and Park both disclose touch sensor panels comprising a layer covering and protecting touch sensor layer components, it would have been obvious to one of ordinary skill in the art to have formed modified An’s protective layer (first insulating layer) with the materials and properties of Park’s passivation layer to yield a touch sensor panel that exhibits enhanced moisture resistance, enhanced optical properties, suppression of corrosion and damage to electrode components as taught by Park (Park, [0008]-[0009], [0070]-[0072]).
Regarding Claim 2, modified An teaches the base layer 80 has a thickness Dc of 1.01-301 µm (separation layer = 10-1000 nm, 0.01-1 µm; base layer 80 = 1-300 µm; An, [0061], [0098]-[0099]).  Modified An teaches the first insulating layer has a thickness Da of 1.8 µm (Park, [0071]).  Modified An discloses Dc thickness that overlaps with the range of Dc = 2-50 µm disclosed within the specification as originally filed, and thickness Da that falls within the range D-a = 0.5-20 µm disclosed within the specification as originally filed (Spec as originally, filed Pg 8).  Modified An teaches the base layer 80 is formed to have elastic modulus 3000-8000 MPa to maintain flexibility while preventing wrinkling and cracking (An, [0014], [0093]-[0097]), and the separation layer has peel force of 0.01 N/25mm or more to reduce curl and cracking (An, [0060]).  Modified An also discloses the base layer 80 materials include polyester-based or a polyolefin-based resins (An, [0099]) that are substantially identical to the materials disclosed within the specification as originally filled (Spec as originally, filed Pgs 13-14).  Although modified An does not measure toughness Tc (mJ/mm3) of the base layer, one of ordinary skill in the art would readily understand that modified An’s touch sensor panel would be necessarily capable of exhibiting and/or rendering obvious the claimed Tc and expression (1) values, because both pertain to the operation of touch sensor panels, modified An’s base layer maintains flexibility while preventing wrinkling and cracking, both are formed of substantially identical materials, and both have layers of substantially similar layer thicknesses Dc and Da.  If modified An’s base layer was measured in the same manner as the claimed invention, one of ordinary skill in the art would expect modified An’s base layer toughness and expression (1) values to be substantially similar to the claimed values where any differences would be minor and obvious.  Therefore, modified An’s touch sensor panel is considered to render obvious the claimed expression (1) with a predictable and reasonable expectation of success (MPEP 2143, MPEP 2144.05, I).
Regarding Claim 3, modified An teaches the conductive pattern layer 41+42+47 includes a first conductive layer 41 and a second conductive layer 42 that are sequentially formed on a side of the base layer 80, where a second insulating layer 45 is disposed between the first 41 and second 42 conductive layers (An, [0049]-[0054], Figs 2, 4).
Regarding Claim 4, modified An teaches the base layer 80 can further include a first protective layer 30 and a separation layer 20 (i.e. a support layer 30+20), a bonding layer 70, and a substrate layer 80 sequentially from a side of the touch sensor layer 40+41+42+45+47 (An, [0049]-[0053], [0082]-[0086], [0109], Fig 4).
Regarding Claim 5, modified An teaches the support layer 30+20 comprises a separation layer 20 (An, [0049]-[0053], [0082]-[0086], [0109], Fig 4).
Regarding Claim 6, modified An teaches the support layer 30+20 comprises a protective layer 30 on a touch sensor side of the separation layer 20 (An, [0049]-[0053], [0082]-[0086], [0109], Fig 4).
Regarding Claim 7, modified An teaches a refractive index adjustment layer can be further included (In, [0022], [0069]; Park, [0078]-[0079]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (KR 20170069123 A, herein English machine translation utilized for all citations), in view of Ito (US 2016/0202810 A1), and in view of Park et al. (KR 20180097337 A, herein English machine translation utilized for all citations) as applied to claim 1 above, and further in view of Nashiki et al. (US 2014/0036170 A1).
Regarding Claim 8, modified An teaches the touch sensor panel as discussed above for claim 1.  Modified An teaches the touch sensor panel is for use in a display device (An, [0003]-[0004], [0045]-[0047]).

    PNG
    media_image3.png
    644
    854
    media_image3.png
    Greyscale

Nashiki – Figure 2
Modified An remains silent regarding a front plate and a circular polarization plate on the touch sensor panel. 
Nashiki, however, teaches a display panel having a touch input function (i.e. an optical laminate) comprising a window 7 (i.e. a front plate) and a circular polarization laminate (plate) 15 on a touch panel laminate 3 (Nashiki, [0001], [0016], [0018]-[0023], Fig 2).  Nashiki teaches the display panel configuration prevents deterioration in display quality due to internal reflection, reduces display thickness, and provides a simplified layer configuration (Nashiki, [0016], [0018]-[0023]).
Since modified An and Nashiki both disclose devices comprising touch sensor panels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied modified An’s touch sensor panel as Nashiki’s touch panel laminate to yield a display panel that prevents deterioration in display quality due to internal reflection, reduces display thickness, and provides a simplified layer configuration as taught by Nashiki (Nashiki, [0016], [0018]-[0023]), and that prevents performance deterioration due to inflow of moisture as taught by An (An, [0001], [0009]-[0010]).
Regarding Claim 9, modified An teaches the optical laminate comprises the window 7 (front plate), adhesive layer 9 (i.e. a second bonding layer), the circular polarization plate 15, adhesive layer 21 (i.e. a third bonding layer), and the touch sensor panel 3 (Nashiki, [0069]-[0071], Fig 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782